Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.194 Page 1 of 19



   1   Matthew Miller, Esq. (SBN 185741)
       matt@millermlaw.com
   2   LAW OFICES OF MATTHEW MILLER
       755 Fresca Court
   3   Solana Beach, California 92075
       Telephone: (858) 755-6688
   4   Facsimile: (425) 962-7935
   5
       Attorney for Plaintiff Zachary Miller
   6
   7
                               UNITED STATES DISTRICT COURT
   8
                            SOUTHERN DISTRICT OF CALIFORNIA
   9
  10   ZACHARY MILLER, an individual,                        Case No.: 3:20-cv-02187-LAB-DEB
  11
                      Plaintiff,                             PLAINTIFF’S OPPOSITION TO
  12          vs.                                            DEFENDANTS’ MOTION TO
                                                             STRIKE PLANTIFF’S
  13                                                         COMPLAINT PURSUANT TO
       EASY DAY STUDIOS PTY LTD, an                          CALIFORNIA CODE OF CIVIL
  14   Australian proprietary limited company;               PROCEDURE § 425.16

  15   REVERB COMMUNICATIONS, INC.,                          Date:          March 15, 2021
       a California corporation; and DOES 1-                 TIME:          11:15 A.M.
  16   25 INCLUSIVE,                                         CRTRM:         14A
                                                             Judge:         Hon. Larry A. Burns
  17
                      Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.195 Page 2 of 19



   1
   2                                                 TABLE OF CONTENTS
   3   I.      INTRODUCTION ................................................................................................1
   4
       II. STATEMENT OF FACTS ...................................................................................2
   5
   6   III. ARGUMENT .......................................................................................................5
   7
            A. Miller’s Publicity Rights ...................................................................................6
   8
   9        B. The First Amendment Does Not Entitle Defendants to Appropriate Miller’s
            Likeness ...................................................................................................................6
  10
               1. Not Transformative - The First Amendment is Not an Available Defense
  11           for Defendants ......................................................................................................7
  12           2. Miller’s Likeness Adds Commercial Value to Videogame ...........................8
  13           3. Skater XL Videogame Is Not a Substantial Public Interest ...........................9
  14           4. The Ability of Users to Alter Avatar Is Not Transformative.......................10
  15
            C. Miller Did Not Consent to Defendants' Use of His Likeness .........................10
  16
  17        D.      Defendants' Use of Miller’s Likeness Is Not Incidental ...............................12
  18
            E. Miller Should be Awarded Attorney’s Fees and Costs ...................................14
  19
  20   IV. CONCLUSION ..................................................................................................15
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      i
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                                         OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.196 Page 3 of 19



   1                                      TABLE OF AUTHORITIES
   2
   3   FEDERAL CASES
       Aligo v. Time-Life Books, Inc.,
   4     1994 WL 715605, (N.D. Cal. Dec. 19, 1994) ........................................................12
   5   Batzel v. Smith, th
        33 F.3d 1018 (9 Cir. 2003) .....................................................................................5
   6
       Davis v. Electronic Arts, Inc.,
   7    775 F.3d 1175 (9th Cir. 2015)......................................................................5, 13, 14
   8   Hilton v. Hallmark Cards,
        599 F.3d 894, 910, 96 U.S.P.Q.2d 1177 (9th Cir. 2010) .......................................10
   9
       In re NCAA Student-Athlete Name & Likeness Licensing Litigation,
  10     724 F.3d 1268, 107 U.S.P.Q.2d 1629 (9th Cir. 2013). ..................................7, 9, 10
  11   Mindys Cosmetics, Inc. v. Dakar,
        611 F.3d 590, 95 U.S.P.Q.2d 1647 (9th Cir. 2010) ...............................................14
  12
       Planned Parenthood Federation of America, Inc. v. Center for Medical Progress,
  13     890 F.3d 828 (9th Cir. 2018)..................................................................................12
  14   Yeager v. Cingular Wireless LLC,
         673 F. Supp. 2d 1089 (E.D. Cal. 2009) ..................................................................14
  15
       Zhang v. American Franchise Regional Center, LLC,
  16     2016 WL 9137637 (C.D. Cal. July, 20, 2016) .......................................................14
  17
  18
       STATE CASES
  19   Comedy III Productions, Inc. v. Gary Saderup, Inc.,
        25 Cal.4th 387, 107, Cal.Rptr.2d 126, 21 P.3d 797 (2001) .................................6, 8
  20
       Kirby v. Sega of America, Inc.,
  21     144 Cal.App.4th 47, Cal.Rptr.3d 607 (2006) .......................................................7, 8
  22   No Doubt v. Activision Publishing, Inc.,
        192 Cal.App.4th 1018, 122 Cal.Rptr.3d 397, (2011) ...............................................8
  23
  24
  25   STATUTES
  26
       California Civil Code § 3344(a) ............................................................................6, 11
  27
       California Code of Civil Procedure § 425.16 ..........................................................5, 9
  28
                                                             ii
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                                  OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.197 Page 4 of 19



   1   OTHER AUTHORITIES
   2   McCarthy on Trademarks and Unfair Competition § 28:7 (5th ed.2020) ..................6
   3   Restatement Second of Contracts, §19. .....................................................................11
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                          iii
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                                OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.198 Page 5 of 19



   1                                         I. INTRODUCTION
   2          Defendant Easy Day Studios Pty Ltd (“Easy Day”), joined by Defendant
   3   Reverb Communications, Inc. (“Reverb”), (collectively “Defendants”), admits that
   4   it knowingly and intentionally, without obtaining Plaintiff Zachary Miller’s
   5   (“Miller”) consent, produced a skateboarding videogame using Miller’s likeness for
   6   one of the characters in a videogame. Miller, a world-class skateboarder, is one of
   7   the five professional skateboarders depicted in the videogame.
   8          As a result of years of dedication to skateboarding, Miller has become a
   9   well-known and highly respected skateboarder. Because of his fame and skill as a
  10   skateboarder, he has been paid by third parties for over a decade, to use his likeness
  11   to promote various skateboarding and non-skateboarding goods and services.
  12   Arguably Miller’s likeness is his most valuable asset. The unauthorized use of
  13   Miller’s likeness is a violation of his statutory and common law rights of publicity
  14   and he has suffered injury as a result.
  15          Miller did agree to wear several outfits during a photo shoot for Defendants,
  16   in order for Defendants to motion capture the clothing move on a body while the
  17   body is in motion, but he did not consent to the use of his likeness for any purpose.
  18          Defendants erroneously claim that they have a First Amendment right to
  19   commercially exploit Miller’s likeness without his consent. However, the Ninth
  20   Circuit is clear and unequivocal that the First Amendment is not a valid defense in
  21   situations like the instant matter.
  22          Miller is able to establish a probability of success on his claims because (i)
  23   Defendants unauthorized use of Miller’s likeness is definitively not
  24   “transformative” and is not protected by the First Amendment; (ii) Miller never
  25   consented to the use of his likeness in the videogame and the lack of consent is
  26   confirmed by Easy Day; and (iii) the use of Miller’s likeness is central to the
  27   function of the videogame and the promotion thereof, thus the unauthorized use of
  28   Miller’s likeness is not incidental.
                                                        1
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.199 Page 6 of 19



   1          Moreover, viewed in the larger context of Easy Day’s actions surrounding
   2   the within matter, this Motion to Strike is, at best, just another effort by Easy Day,
   3   now joined by Reverb, in an ever growing list of delay tactics, intended to cause
   4   unnecessary costs and delay, and is frivolous. California’s Anti-SLAPP statute
   5   provides for the award of costs and attorney’s fees to plaintiff’s when a motion to
   6   strike is intended to delay or is firvolous. Cal. Code Civ. Pro. § 425.16(c)(1).
   7          Defendants’ application of the Anti-SLAPP statute is not appropriate, the
   8   Court should deny Defendants’ motion to strike and award Miller attorneys’ fees
   9   and costs.
  10                                  II.     STATEMENT OF FACTS
  11          Miller is a world-class professional skateboarder, who has been paid by
  12   companies to endorse their products and appear in advertisements for over a
  13   decade. (Miller Declaration, ¶ 3). Moreover, Miller has been paid to endorse some
  14   of the largest and most prominent brands in skateboarding. Just a couple of
  15   examples are: Quiksilver, where Miller was featured in a global marketing
  16   campaign. (Id., ¶ 4). And Nixon, where Miller has featured on a Nixon billboard, in
  17   multiple marketing campaigns and is listed on Nixon’s team webpage next to
  18   fellow teammates/peers, who include, a member of the US Olympic skateboarding
  19   team and a two time champion of the World Surf League Men's Championship
  20   Tour. (Id., ¶ 5).
  21          Miller has also been paid for the use of his likeness by companies not
  22   associated with skateboarding. Google, the internet search company, paid Miller
  23   thirty thousand ($30,000) dollars to appear in a one-minute video advertisement.
  24   (Id., ¶ 6).
  25          Confirming Miller’s status as a top-level professional skateboarder, Miller
  26   has frequently appeared in editorial photographs and interviews in skateboard
  27   publications. (Id., ¶ 8 and Brittain Declaration, ¶ 4). He was also featured in a
  28   program that aired on NBC broadcast television in 2009. (Miller Declaration, ¶ 7).
                                                        2
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.200 Page 7 of 19



   1   Miller is considered a world-class skateboarder, who is highly respected within the
   2   skateboarding community. (Brittain Declaration, ¶ 3).
   3          In April, 2019 Miller was contacted by Easy Day’s Director of Marketing,
   4   Jeff Goforth, who inquired if Miller would be willing to “model outfits” for a photo
   5   shoot. (Goforth Declaration, ¶ 2). Miller agreed to model the clothing in order for
   6   Defendants to motion capture the clothing moving on a person. (Miller Declaration,
   7   ¶ 9). At no time prior to, during or after the photo shoot did Defendants request to
   8   use Miller’s likeness in a videogame, or for any other purpose, and Miller never
   9   consented to have his likeness used by Defendants. (Id., ¶ 11). To reinforce the
  10   parties understanding of the purpose of the photo shoot, while Miller was being
  11   scanned, Mr. Goforth assured Miller multiple times that Miller would not be
  12   identifiable and Miller’s likeness would not appear in the videogame. (Id., ¶ 10)
  13          Mr. Goforth confirmed Miller’s understanding that only the clothing he wore
  14   during the photo shoot would appear in the videogame when Mr. Goforth paid
  15   Miller via Venmo, a mobile payment service, and he entered in the “what’s it for?”
  16   section of the application, three shirt emojis. (Id., ¶ 1, Ex. 5). Defendants did not
  17   acquire any rights to use Miller’s likeness in their videogame.
  18          Sometime after the photo shoot, Mr. Goforth texted a digital image of Miller,
  19   that was created from the photo shoot, to Miller. Miller was amazed by how closely
  20   the digital scan image resembled his face. (Miller Declaration, ¶ 12). Miller wrote,
  21   “Whoa. That is super trippy.” (Goforth Declaration, Ex. 1). Mr. Goforth replied,
  22   “Yeah, crazy huh? We still have a bunch to do to actually get it animated but it’s
  23   coming along.” (emphasis added) (Id.). After Miller asked how the scans of his
  24   body and the clothing he wore would be used in the videogame, “what is the
  25   character of me gonna be used for in the game?” Mr. Goforth states, “It won’t have
  26   your name anywhere or anything if you’re worried about that haha.” To which
  27   Miller immediately responded “Sweet,” indicating his confirmation agreement that
  28   his name and his likeness would not be used in the videogame, as per the oral
                                                        3
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.201 Page 8 of 19



   1   agreement. (Miller Declaration, ¶ 12).
   2          In direct violation of the several promises made by Easy Day’s Director of
   3   Marketing, Defendants used Miller’s near exact likeness in the production and
   4   marketing of their skateboarding videogame. (Miller Declaration, ¶ 18).
   5          Easy Day’s Director, Dain Hedgpeth, states, in his declaration, that when
   6   Easy Day requested that Miller “model outfits” in April of 2019, Easy Day
   7   intended to use Miller’s likeness for a character in its videogame. (Hedgpeth
   8   Declaration, ¶ 6). Defendants never discussed image usage rights with Miller or
   9   requested Miller sign a consent agreement granting Defendants the rights to use his
  10   image in their videogame. (Miller Declaration, ¶ 11). Within the videogame
  11   industry it is the industry standard to obtain the consent, in writing, from any
  12   person whose likeness is intentionally used in a videogame. (Batter Declaration, ¶
  13   2).
  14          In late July of 2020 Miller began receiving notifications on Instagram that
  15   several people unknown to him, some acquaintances and some friends were
  16   “tagging” him on Instagram Stories about Miller being a character in a
  17   skateboarding videogame called Skater XL. (Miller Declaration, ¶ 14). Miller
  18   captured a few of the screenshots out of the approximately dozen Instagram Stories
  19   that identified him in Skater XL. (Id., ¶ 17). One of the Instagram Stories captured
  20   was from an acquaintance, named “Cyrus,” with a screen name, “cyread,” who
  21   Miller had met at Miller’s local skatepark. “Cyrus” aspired to be a skateboard
  22   videographer and at one point asked if he could practice filming Miller
  23   skateboarding. Miller has not spoken with “Cyrus” in approximately two years.
  24   (Id., ¶ 14). Another was an Instagram Story posted was from a friend of Miller’s,
  25   by the name of Tyler Richter, with the screen name “tylurgrom.” Mr. Richter’s
  26   younger brother was playing Skater XL and identified Miller as a character in the
  27   videogame. (Id., ¶ 15). Miller did not capture screenshots of the numerous other
  28   Instagram Stories that also identified him as a character in the Skater XL videogame
                                                        4
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.202 Page 9 of 19



   1   and these stories expire and disappear after twenty-four hours. (Id., ¶ 17).
   2          Immediately upon learning that his likeness was used in Skater XL (the date
   3   on the text is July 30, 2020 just two days after the release of the videogame), Miller
   4   texted Mr. Goforth to check to see if there was any paperwork for the photo shoot.
   5   (Goforth Declaration, Ex. 2). Shortly thereafter Miller’s counsel contacted Easy
   6   Day’s US attorney, and after initially responding, Easy Day’s counsel refused to
   7   respond to multiple emails. (M. Miller, Esq. Declaration, ¶ 2).
   8          In addition to Defendants’ unauthorized use of Miller’s likeness, skateboard
   9   brands that are associated with the Skater XL videogame have used Miller’s
  10   likeness to promote their products. Some of these brands are direct competitors of
  11   Miller’s sponsors. (Miller Declaration, ¶ 18). The use of Miller’s likeness by these
  12   third-party skateboard brands is damaging to the companies Miller endorses.
  13   (Hosoi Declaration, ¶ 4).
  14          As a result of Defendants’ conduct, Miller has been deprived of valuable
  15   rights of publicity, specifically the right to control the commercial use of his
  16   likeness.
  17                                          III.     ARGUMENT
  18          California’s anti-SLAPP statute, Cal. Code of Civ. Pro. § 425.16, was
  19   created to address lawsuits that are brought to deter citizens from exercising their
  20   legal rights. Batzel v. Smith, 33 F.3d 1018, 1024 (9th Cir. 2003). If the cause of
  21   action is based on a defendant’s right to free speech, a plaintiff is required to show
  22   that he or she has a “reasonable probability” of prevailing with their claim.
  23   Metabolife Int'l, Inc. v. Wornick, 264 F.3d 832, 840 (9th Cir.2001).
  24          The standard of review of a motion to strike pursuant to Cal. Code of Civ.
  25   Pro. § 425.16 is extremely high. If a plaintiff can establish that they have a
  26   reasonable probability they will prevail, a motion to strike should be denied. Davis
  27   v. Electronic Arts, Inc., 775 F.3d 1175, 1177 (9th Cir. 2015).
  28
                                                        5
       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                              OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.203 Page 10 of 19



    1   A.     Miller’s Publicity Rights
    2          A plaintiff is able to make out a prima facie case for the infringement of the
    3   right of publicity if a) the plaintiff owns the rights to their identity and b) if the
    4   defendant has “used some aspect” of plaintiff identity, without plaintiff’s
    5   permission. J. Thomas McCarthy, McCarthy on Trademarks and Unfair
    6   Competition § 28:7 (5th ed.2020). California has codified the right to publicity in
    7   providing that:
    8          Any person who knowingly uses another's name, photograph, or likeness, in
    9          any manner, for purposes of advertising products, merchandise, goods, or
               services, ... without such person's prior consent ... shall be liable for any
  10           damages sustained by the person ... injured as a result thereof.”
  11
        Cal. Civ. Code § 3344(a).
  12
               In the instant matter, Defendants admit that it knowingly and intentionally
  13
        used Miller’s likeness extensively as a character in its videogame and the
  14
        marketing for it (Hedgpeth Declaration, ¶ 6). That use was without Miller’s consent
  15
        and Miller has suffered injury. Miller has established a prima facie case for the
  16
        infringement of his right of publicity.
  17
        B.     The First Amendment Does Not Entitle Defendants to Appropriate
  18
        Miller’s Likeness
  19
               In order to assert a First Amendment defense for the unauthorized use of a
  20
        person’s likeness, a defendant must demonstration that “the work in question adds
  21
        significant creative elements so as to be transformed into something more than a
  22
        mere celebrity likeness or imitation.” Comedy III Productions, Inc. v. Gary
  23
        Saderup, Inc., 25 Cal.4th 387, 107, Cal.Rptr.2d 126, 21 P.3d 797 (2001). The
  24
        transformation of a plaintiff’s likeness must be significant in order for a defendant
  25
        to claim its First Amendment rights as a defense to a claim of infringement of a
  26
        plaintiff’s right of publicity. Id, 106.
  27
  28
                                                         6
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.204 Page 11 of 19



    1   1.   Not Transformative - The First Amendment is Not an Available Defense
    2   for Defendants
    3          The Ninth Circuit makes it abundantly clear that a videogame, that uses the
    4   likeness of an athlete, performing their athletic pursuit, in a realistic setting of that
    5   athletic endeavor, is not transformative. In re NCAA Student-Athlete Name &
    6   Likeness Licensing Litigation, 724 F.3d 1268, 1274, 107 U.S.P.Q.2d 1629 (9th Cir.
    7   2013). The plaintiff, Samuel Keller, in In re NCAA was a college football player,
    8   whose likeness was used, without his consent, in a football videogame made by
    9   Electronic Arts, Inc. (“EA”). Like Mr. Keller, Miller is an athlete (football player –
  10    skateboarder), and the videogame character bearing his likeness is performing the
  11    similar athletic actions for which he is known (playing football – skateboarding), in
  12    the context of the athletic endeavor (in a football game – skateboarding in a
  13    realistic skate park or street setting). “Given that NCAA Football realistically
  14    portrays college football players in the context of college football games, the
  15    district court was correct in concluding that EA cannot prevail as a matter of law
  16    based on the transformative use defense at the anti-SLAPP stage.” Id. at 1278. In its
  17    promotional material, Defendants claim that its Skater XL videogame realistically
  18    portrays skateboarders in the context of skateboarding in real settings, which is
  19    exactly who and what Miller is, a skateboarder. “In Skater XL, players can shred
  20    legendary real-world skate spots that are home to some of the most iconic skaters
  21    and tricks in the world.” (M. Miller, Esq. Declaration, ¶ 3). In Skater XL a player
  22    can literally have the Miller character skate in his home skatepark. (Miller
  23    Declaration, ¶ 16). There is nothing transformational regarding Defendants’
  24    unauthorized use of Miller’s likeness.
  25           A good example of what is considered “transformative” is found in Kirby,
  26    which Defendants incorrectly cite as support of their motion to strike. Kirby v. Sega
  27    of America, Inc., 144 Cal.App.4th 47, Cal.Rptr.3d 607 (2006). The plaintiff in
  28    Kirby was a performing artist who had a “signature” lyrical expression, “ooh la la.”
                                                         7
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.205 Page 12 of 19



    1   The videogame had a character with the name Ulala, that had an “extremely tall,
    2   slender computer-generated physique,” with a hairstyle, primary costume, dance
    3   moves and was a “space-age reporter in the 25th century” all of which were “unlike
    4   any public depiction of Kirby.” Id. at 616. “Ulala is a ‘fanciful, creative character’
    5   who exists in the context of a unique and expressive video game.” Id. at 618. In
    6   contrast, the only distinction that Defendants can make from the likeness of the
    7   videogame character and Miller, is eye color (the “generic” character’s hair can be
    8   selected to match Miller’s hair exactly). This is not a sufficient to meet the standard
    9   set in Kirby. The resemblance of the “generic” character to Miller is so close that
  10    third-parties, unknown to Miller, casual acquaintances and more likely than not,
  11    any neutral observer is able to see that the “generic” character in Skater XL highly
  12    resembles Miller.
  13           When the unauthorized use of a person’s digital likeness that is not
  14    transformative, it is violation of a plaintiff’s right of publicity. No Doubt v.
  15    Activision Publishing, Inc., 192 Cal.App.4th 1018, 122 Cal.Rptr.3d 397, 400, 411
  16    (2011). As is the case here, Activision moved to strike the complaint, claiming that
  17    the plaintiff had violated California’s anti-SLAPP statute. The court held that, the
  18    videogame was not “transformative” under the Comedy III test, because the “literal
  19    recreations of the band members,” were doing “the same activity by which the band
  20    achieved and maintains its fame.” Id. Defendants’ unauthorized use of Miller’s
  21    likeness is a violation of his publicity rights.
  22    2.     Miller’s Likeness Adds Commercial Value to Videogame
  23           As part of its analysis as to whether a work is sufficiently transformative, the
  24    California Supreme Court writes, “courts may find useful a subsidiary inquiry,
  25    particularly in close cases: does the marketability and economic value of the
  26    challenged work derive primarily from the fame of the celebrity depicted? Comedy
  27    III Productions, Inc., at 407 (emphasis added). In Comedy III Productions, Inc. the
  28    defendant’s artistic work was T-shirts bearing the likeness of the Three Stooges
                                                         8
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.206 Page 13 of 19



    1   comedy act, where almost all of the value of the T-shirts relied on the reproduction
    2   of the likeness of the Three Stooges comedy act. The California Supreme Court
    3   thought such an economic analysis may be helpful, but did not required it in its
    4   transformational analysis. First, as discussed above, the within matter is not a
    5   “close case.” Second, as part of its economic analysis in In re NCAA, the Ninth
    6   Circuit found that, “If EA did not think there was value in having an avatar
    7   designed to mimic each individual player, it would not go to the lengths it does to
    8   achieve realism in this regard.” In re NCAA, at Fn. #7. Similarly, if Defendants did
    9   not think there was value in using a highly regarded professional skateboarder they
  10    would not have used Miller, a world-class skateboarder for the “generic” character.
  11    Defendants market their videogame as a realistic skateboarding game. (Hedgpeth
  12    Declaration, ¶ 4). What is more realistic than having all of the characters in the
  13    videogame be actual professional skateboarders? There is no significant
  14    transformation of Miller’s likeness in Defendants’ videogame, thus their First
  15    Amendment rights are not a defense to Miller’s right of publicity claims. Miller is
  16    likely to prevail with his right to publicity claims.
  17    3.     Skater XL Videogame Is Not a Substantial Public Interest
  18           Like EA, in In re NCAA, in its motion to strike pursuant to Cal. Code of Civ.
  19    Pro. § 425.16, Defendants make the claim that there is “a substantial public interest
  20    in Skater XL itself.” (Dkt. 9, P. 8). The Ninth Circuit in In re NCAA found that that
  21    argument unpersuasive.
  22           We think that, unlike in Gionfriddo, Montana, and Dora, EA is not
  23           publishing or reporting factual data. EA's video game is a means by which
               users can play their own virtual football games, not a means for obtaining
  24           information about real-world football games. Although EA has incorporated
  25           certain actual player information into the game (height, weight, etc.), its case
               is considerably weakened by its decision not to include the athletes' names
  26           along with their likenesses and statistical data. EA can hardly be considered
  27           to be “reporting” on Keller's career at Arizona State and Nebraska when it is
               not even using Keller's name in connection with his avatar in the game. Put
  28           simply, EA's interactive game is not a publication of facts about college
                                                         9
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.207 Page 14 of 19



    1          football; it is a game, not a reference source. These state law defenses,
               therefore, do not apply.
    2
    3   In re NCAA, at 1283. Likewise, Skater XL is not a publication of facts about
    4   skateboarding. Defendants argue that because their Skater XL videogame is popular
    5   and has received numerous reviews, it is a public interest. (Dkt. 9, P. 8 and 9).
    6   Assuming, for argument’s sake, that Skater XL is a popular videogame, it still
    7   doesn’t change the fact that it does not report factual data. Further, more likely than
    8   not, EA’s NCAA Football videogame also received numerous reviews and was
    9   equal to or greater in popularity to Skater XL. But the popularity of a videogame
  10    does not factor in the Ninth Circuit’s public interest analysis. Additionally, Easy
  11    Day admits that it does not report any factual data about Miller or included his
  12    name. (Hedgpath Declaration, ¶ 4). Skater XL is simply a videogame where a user
  13    can have the Miller-looking character skate in a realistic virtual skatepark or street
  14    setting. Defendants’ motion to strike should be denied.
  15    4.     The Ability of Users to Alter Avatar Is Not Transformative
  16           Defendants contend that because the “generic” character that bears Miller’s
  17    likeness can be altered by the users, its unauthorized use is transformative. The
  18    Ninth Circuit has also rejected this argument, “the Third Circuit agreed with us that
  19    these changes [‘the ability to modify the avatar’] do not render the NCAA Football
  20    games sufficiently transformative to defeat a right-of-publicity claim.” In re NCAA,
  21    at 1278.
  22           Defendants cannot meet the standard that no trier of fact could reasonably
  23    conclude that the use of Miller’s likeness was not transformative. Hilton v.
  24    Hallmark Cards, 599 F.3d 894, 910, 96 U.S.P.Q.2d 1177 (9th Cir. 2010).
  25    C.     Miller Did Not Consent to Defendants’ Use of His Likeness
  26           As detailed above (Pages 3-5) Defendants only bargained and paid for Miller
  27    to be scanned wearing various outfits, and the scans of those outfits would be
  28    incorporated into a videogame. At no time did Defendants request to use Miller’s
                                                         10
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.208 Page 15 of 19



    1   likeness and Miller never consented to have his likeness used in Defendants’
    2   videogame. (Miller Declaration, ¶ 11). Defendants knowingly used Miller’s
    3   likeness as a character in the Skater XL videogame and the marketing and
    4   advertising of the videogame, without Miller’s prior consent, causing injury. This is
    5   a violation of Miller’s common-law and statutory publicity rights. California Civil
    6   Code § 3344(a).
    7          The conduct of the parties can demonstrate the terms of an agreement.
    8   Conduct may often convey as clearly as words a promise or an assent to a proposed
    9   promise. Restatement (Second) of Contracts, §19 (1981). Defendants explicitly and
  10    implicitly agreed to only use the scans of the clothing that Miller wore at the photo
  11    shoot, and not use Miller’s likeness on multiple occasions, including, but not
  12    limited to when, (1) Mr. Goforth’s promised, during the photo shoot, that Miller’s
  13    likeness wouldn’t be used (Miller Declaration, ¶ 10), (2) Mr. Goforth only
  14    requesting that Miller “model outfits” (Goforth Declaration, ¶ 2). (3) Mr. Goforth
  15    highlighting clothing when paying Miller (Miller Declaration, ¶ 13, Ex. 5), (4) Mr.
  16    Goforth’s text messages stating that the image sent to Miller wasn’t final and would
  17    be changed, (Goforth Declaration, Ex. 1) and (5) Mr. Goforth stating that
  18    Defendants were not going to use Miller’s “name anywhere or anything.” (Id.). The
  19    actions of Defendants are consistent with the agreement entered into by the parties,
  20    i.e. that Defendants would only use the scans of the clothing and would not use his
  21    likeness in the videogame.
  22           It is also extremely revealing that even in Defendants’ declarations in
  23    support of their motion to strike, neither Mr. Goforth nor Mr. Hedgpath declare that
  24    they requested use or received permission to use Miller’s likeness. Rather,
  25    Defendants solely rely on a brief text exchange to incorrectly claim that they have
  26    acquired the right to use Miller’s likeness.
  27           Defendants assert that when Miller expresses his amazement regarding the
  28    scanning technology that this is somehow him granting consent, it isn’t. Or when
                                                         11
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.209 Page 16 of 19



    1   Miller asks, “What is the character of me gonna be used for in the game?” that this
    2   is Miller consenting to the use of his likeness. (Dkt. 9, P. 4). This is a massive leap
    3   in logic unsupported by the facts. Obviously Miller posed for the photo shoot, so
    4   his body and the clothing he was wearing were scanned. Miller is simply asking
    5   what the intended use of the scans of his body would be. It does not stand to reason
    6   that, Miller, an experienced professional, who has been paid tens of thousands of
    7   dollars to participate in photo shoots, would only value his likeness for the use in a
    8   videogame at a mere two hundred fifty ($250) dollars. And it is even more
    9   improbably that Miller would be granting his consent via a very brief, tangential
  10    and informal text exchange.
  11           Defendants would also like one to believe that “or anything” means
  12    something other than Miller’s likeness, but what identifying information would be
  13    relevant to the videogame and in Defendants’ possession? Only Miller’s likeness.
  14           While Miller never consented to the use of his likeness, if there is a question
  15    as to whether there was a meeting of the minds, it is a question of fact.
  16           …when an anti-SLAPP motion to strike challenges the factual sufficiency of
  17           a claim, then the Federal Rule of Civil Procedure 56 standard will apply. But
               in such a case, discovery must be allowed, with opportunities to supplement
  18           evidence based on the factual challenges, before any decision is made by the
  19           court.

  20    Planned Parenthood Federation of America, Inc. v. Center for Medical Progress,
  21    890 F.3d 828, 834 (9th Cir. 2018). It is clear that Miller never consented to the use
  22    of his likeness and is likely to prevail. However, if there is a question as to the
  23    factual sufficiency of his claim, the within motion to strike must be denied so
  24    discovery can be completed. Id.
  25    D.    Defendants’ Use of Miller’s Likeness Is Not Incidental
  26           Defendants’ use of Miller’s likeness is far from incidental. Defendants cite,
  27    Aligo v. Time-Life Books, Inc., 1994 WL 715605, at *3 (N.D. Cal. Dec. 19, 1994)
  28    to support its erroneous claim that its use of Miller’s likeness is incidental. In Aligo,
                                                         12
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.210 Page 17 of 19



    1   the image, at issue, of the plaintiff “drifts across the screen against a background of
    2   other images from that era” for approximately four (4) seconds within a twenty-
    3   nine (29) minute television infomercial. Id. In direct contrast, Miller is one of five
    4   professional skateboards in the videogame. (Hedgpeth Declaration, ¶¶ 4 and 6).
    5   Moreover, Miller’s likeness is used extensively in Defendants’ marketing and
    6   promotional materials for the Skater XL videogame. (Complaint, ¶ 11).
    7          Defendants also cites Davis, erroneously claiming that the four factor test
    8   used to determine if an unauthorized use is incidental weighs in its favor. To the
    9   contrary, all of the factors demonstrate that Defendants’ use of Miller’s likeness is
  10    not incidental.
  11           ‘(1) whether the use has a unique quality or value that would result in
  12    commercial profit to the defendant; (2) whether the use contributes something of
        significance; (3) the relationship between the reference to the plaintiff and the
  13    purpose and subject of the work; and (4) the duration, prominence or repetition of
  14    the name or likeness relative to the rest of the publication.’

  15    Id. at 1180. (quoting Aligo). The Ninth Circuit, in finding for the plaintiffs in Davis,
  16    analyzed the first two factors of the test stating, “EA goes to substantial lengths to
  17    incorporate accurate likenesses of current and former players,” in its games, which
  18    on its own demonstrates that the use of the plaintiffs’ likenesses was valuable to
  19    EA. Id., at 1181. The fact that Defendants actively sought out Miller in order to use
  20    his likeness proves that it is commercially valuable to Defendants, ipso facto.
  21    (Hedgpeth Declaration, ¶ 6). Easy Day has gone to great lengths to replicate the
  22    likenesses of Miller and the four other professional skaters in its realistic
  23    skateboarding videogame. (Id., ¶ 3).
  24           “Under the third and fourth factors, the former players' likenesses are
  25    featured prominently in a manner that is substantially related to the main purpose
  26    and subject of Madden NFL—to create an accurate virtual simulation of an NFL
  27    game.” Davis, at 1181. Again the facts here are nearly identical to those in Davis.
  28    Miller’s likeness is prominently used as one of the five professional skaters in a
                                                         13
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.211 Page 18 of 19



    1   simulation skateboarding videogame. And unlike the plaintiffs in Davis,
    2   Defendants went even further and used Miller’s likeness extensively in the
    3   promotion of the videogame. (Complaint, ¶ 11). Defendants’ use of Miller’s
    4   likeness is anything but incidental.
    5             Analogously, Defendants’ unauthorized use of Miller’s likeness in its
    6   promotional material for Skater XL is also not protected by the First Amendment.
    7   The advertisements did not report on a matter that is of a public interest and is not
    8   protected by the incidental us doctrine. Yeager v. Cingular Wireless LLC, 673 F.
    9   Supp. 2d 1089, 1100 (E.D. Cal. 2009). Defendants’ use violated Miller’s publicity
  10    rights.
  11    E.        Miller Should be Awarded Attorney’s Fees and Costs
  12              Miller is able to make out a prima facie showing that he will to prevail on his
  13    claims. “The district court denied EA's motion, … concluding that the plaintiffs
  14    established a reasonable probability they will prevail on their claims. ‘Reasonable
  15    probability’ ... requires only a ‘minimum level of legal sufficiency and triability.’”
  16    Davis, at 1177 (quoting Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 598, 95
  17    U.S.P.Q.2d 1647 (9th Cir. 2010). Miller has clearly demonstrated that: (1)
  18    Defendants do not have a First Amendment right to use his likeness without his
  19    consent; (2) he did not consented to Defendants’ use of his likeness (or at worst it is
  20    a question of fact and a motion to strike is to be denied); and (3) Defendants’ use of
  21    his likeness is not incidental. “As the prevailing party on its Motion to Strike,
  22    Plaintiff is presumed entitled to reasonable attorneys' fees. See Cal. Civ. Proc. Code
  23    § 425.16(c)(1).” Zhang v. American Franchise Regional Center, LLC, 2016 WL
  24    9137637 at *1 (C.D. Cal. July, 20, 2016). Miller is entitled to receive attorneys’
  25    fees.
  26
  27
  28
                                                         14
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18 Filed 03/01/21 PageID.212 Page 19 of 19



    1                                         IV.      CONCLUSION
    2             For the reasons set forth above, the Court should deny Defendants’ motion to
    3   strike.
    4
    5   Dated: March 1, 2021                           LAW OFFICES OF MATTHEW MILLER
    6
    7                                                  By:       /s/ Matthew Miller
    8                                                  Matthew Miller
                                                       Attorney for Plaintiff Zachary Miller
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                         15
        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE
                                               OF CIVIL PROCEDURE § 425.16
